

116 HR 6138 IH: Tech to Save Moms Act
U.S. House of Representatives
2020-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6138IN THE HOUSE OF REPRESENTATIVESMarch 9, 2020Ms. Johnson of Texas (for herself, Ms. Underwood, Ms. Adams, Ms. Sewell of Alabama, Ms. Norton, Ms. Scanlon, Ms. Moore, Mr. Clay, Mr. Khanna, Ms. Pressley, and Mr. Lawson of Florida) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo improve maternal health outcomes, especially for underserved populations, through investments in technology, and for other purposes.1.Short titleThis Act may be cited as the Tech to Save Moms Act.2.CMI modeling of integrated telehealth models in maternity care services(a)In generalSection 1115A(b)(2)(B) of the Social Security Act (42 U.S.C. 1315a(b)(2)(B)) is amended by adding at the end the following new clauses:(xxviii)Focusing on title XIX, providing for the adoption of and use of telehealth tools that allow for screening and treatment of common pregnancy-related complications (including anxiety and depression, substance use disorder, hemorrhage, infection, amniotic fluid embolism, thrombotic pulmonary or other embolism, hypertensive disorders of pregnancy, cerebrovascular accidents, cardiomyopathy, and other cardiovascular conditions) for a pregnant woman receiving medical assistance under such title during her pregnancy and for not more than a 1-year period beginning on the last day of her pregnancy..(b)Effective dateThe amendment made by subsection (a) shall take effect 1 year after the date of the enactment of this Act.3.Grants to expand the use of technology-enabled collaborative learning and capacity models that provide care to pregnant and postpartum womenTitle III of the Public Health Service Act is amended by inserting after section 330M (42 U.S.C. 254c–19) the following:330N.Expanding capacity for maternal health outcomes(a)Program establishedBeginning not later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services shall, as appropriate, award grants to eligible entities to evaluate, develop, and, as appropriate, expand the use of technology-enabled collaborative learning and capacity building models, to improve maternal health outcomes in health professional shortage areas; areas with high rates of maternal mortality and severe maternal morbidity, and significant racial and ethnic disparities in maternal health outcomes; and for medically underserved populations or American Indians and Alaska Natives, including Indian tribes, Tribal organizations, and urban Indian organizations. (b)Use of Funds(1)Required usesGrants awarded under subsection (a) shall be used for—(A)the development and acquisition of instructional programming, and the training of maternal health care providers and other professionals that provide or assist in the provision of services through models such as—(i)training on adopting and effectively implementing Alliance for Innovation on Maternal Health (referred to in this section as AIM) safety and quality improvement bundles;(ii)training on implicit and explicit bias, racism, and discrimination for providers of maternity care;(iii)training on best practices in screening for and, as needed, evaluating and treating maternal mental health conditions and substance use disorders;(iv)training on how to screen for social determinants of health risks in the prenatal and postpartum periods such as inadequate housing, lack of access to nutrition, environmental risks, and transportation barriers; and(v)training on the use of remote patient monitoring tools for pregnancy-related complications described in section 1115A(b)(2)(B)(xxviii);(B)information collection and evaluation activities to—(i)study the impact of such models on—(I)access to and quality of care;(II)patient outcomes;(III)subjective measures of patient experience; and(IV)cost-effectiveness; and(ii)identify best practices for the expansion and use of such models;(C)information collection and evaluation activities to study the impact of such models on patient outcomes and maternal health care providers, and to identify best practices the expansion and use of such models; and(D)any other activity consistent with achieving the objectives of grants awarded under this section, as determined by the Secretary.(2)Permissible usesIn addition to any of the uses under paragraph (1), grants awarded under subsection (a) may be used for—(A)equipment to support the use and expansion of technology-enabled collaborative learning and capacity building models, including for hardware and software that enables distance learning, maternal health care provider support, and the secure exchange of electronic health information; and(B)support for maternal health care providers and other professionals that provide or assist in the provision of maternity care services through such models.(c)Limitations(1)NumberThe Secretary may not award more than 1 grant under this section to an eligible entity.(2)DurationEach grant under this section shall be made for a period of up to 5 years.(3)AmountThe Secretary shall determine the maximum amount of each grant under this section.(d)Grant requirementsThe Secretary shall require entities awarded a grant under this section to collect information on the effect of the use of technology-enabled collaborative learning and capacity building models, such as on maternal health outcomes, access to maternal health care services, quality of maternal health care, and maternal health care provider retention in areas and populations described in subsection (a). The Secretary may award a grant or contract to assist in the coordination of such models, including to assess outcomes associated with the use of such models in grants awarded under subsection (a), including for the purpose described in subsection (b)(1)(B).(e)Application(1)In generalAn eligible entity that seeks to receive a grant under subsection (a) shall submit to the Secretary an application, at such time, in such manner, and containing such information as the Secretary may require.(2)Matters to be includedSuch application shall include plans to assess the effect of technology-enabled collaborative learning and capacity building models on indicators, including access to and quality of care, patient outcomes, subjective measures of patient experience, and cost-effectiveness. Such indicators may focus on—(A)health professional shortage areas;(B)areas with high rates of maternal mortality and severe maternal morbidity, and significant racial and ethnic disparities in maternal health outcomes; and(C)medically underserved populations or American Indians and Alaska Natives, including Indian tribes, Tribal organizations, and urban Indian organizations.(f)Access to broadbandIn administering grants under this section, the Secretary may coordinate with other agencies to ensure that funding opportunities are available to support access to reliable, high-speed internet for grantees.(g)Technical assistanceThe Secretary shall provide (either directly through the Department of Health and Human Services or by contract) technical assistance to eligible entities, including recipients of grants under subsection (a), on the development, use, and post-grant sustainability of technology-enabled collaborative learning and capacity building models in order to expand access to maternal health care services provided by such entities, including for health professional shortage areas and areas with high rates of maternal mortality and severe maternal morbidity, and significant racial and ethnic disparities in maternal health outcomes, and to medically underserved populations or American Indians and Alaska Natives, including Indian tribes, Tribal organizations, and urban Indian organizations.(h)Research and evaluationThe Secretary, in consultation with stakeholders with appropriate expertise in such models, shall develop a strategic plan to research and evaluate the evidence for such models. The Secretary shall use such plan to inform the activities carried out under this section.(i)Reporting(1)By eligible entitiesAn eligible entity that receives a grant under subsection (a) shall submit to the Secretary a report, at such time, in such manner, and containing such information as the Secretary may require.(2)By the SecretaryNot later than 4 years after the date of enactment of this section, the Secretary shall prepare and submit to the Congress, and post on the internet website of the Department of Health and Human Services, a report including, at minimum—(A)a description of any new and continuing grants awarded under subsection (a) and the specific purpose and amounts of such grants;(B)an overview of—(i)the evaluations conducted under subsection (b);(ii)technical assistance provided under subsection (g); and(iii)activities conducted by entities awarded grants under subsection (a); and(C)a description of any significant findings related to patient outcomes or maternal health care providers and best practices for eligible entities expanding, using, or evaluating technology-enabled collaborative learning and capacity building models.(j)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $6,000,000 for each of fiscal years 2021 through 2025.(k)DefinitionsIn this section:(1)Eligible entity(A)In generalThe term eligible entity means an entity that provides, or supports the provision of, maternal health care services or other evidence-based services for pregnant and postpartum women—(i)in health professional shortage areas;(ii)in areas with high rates of adverse maternal health outcomes and significant racial and ethnic disparities in maternal health outcomes; or(iii)medically underserved populations or American Indians and Alaska Natives, including Indian tribes, Tribal organizations, and urban Indian organizations.(B)InclusionsAn eligible entity may include entities leading, or capable of leading, a technology-enabled collaborative learning and capacity building model or engaging in technology-enabled collaborative training of participants in such model.(2)Health professional shortage areaThe term health professional shortage area means a health professional shortage area designated under section 332.(3)Indian tribeThe term Indian tribe has the meaning given such term in section 4 of the Indian Self-Determination and Education Assistance Act.(4)Maternal mortalityThe term maternal mortality means a death occurring during or within a 1-year period after pregnancy caused by pregnancy or childbirth complications.(5)Medically underserved populationThe term medically underserved population has the meaning given such term in section 330(b)(3).(6)PostpartumThe term postpartum means the 1-year period beginning on the last date of the pregnancy of a woman.(7)Severe maternal mortalityThe term severe maternal morbidity means an unexpected outcome caused by labor and delivery of a woman that results in a significant short-term or long-term consequences to the health of the woman.(8)Technology-enabled collaborative learning and capacity building modelThe term technology-enabled collaborative learning and capacity building model means a distance health education model that connects health care professionals, and particularly specialists, with multiple other health care professionals through simultaneous interactive videoconferencing for the purpose of facilitating case-based learning, disseminating best practices, and evaluating outcomes in the context of maternal health care.(9)Tribal organizationThe term Tribal organization has the meaning given such term in section 4 of the Indian Self-Determination and Education Assistance Act.(10)Urban Indian organizationThe term urban Indian organization has the meaning given such term in section 4 of the Indian Health Care Improvement Act..4.Grants to promote equity in maternal health outcomes by increasing access to digital tools(a)In generalBeginning not later than 1 year after the date of the enactment of this Act, the Secretary of Health and Human Services shall carry out a program (in this section referred to as Investments in Digital Tools to Promote Equity in Maternal Health Outcomes Program or Program) under which the Secretary makes grants to eligible entities reduce racial and ethnic disparities in maternal health outcomes by increasing access to digital tools related to maternal health care.(b)ApplicationsTo be eligible to receive a grant under this section, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(c)Limitations(1)NumberThe Secretary may not award more than 1 grant under this section to an eligible entity.(2)DurationEach grant under this section shall be made for a period of not more than 5 years.(3)AmountThe Secretary shall determine the maximum amount of each grant under this section.(4)PrioritizationIn awarding grants under this section, the Secretary shall prioritize the selection of an eligible entity that—(A)operates in an area with high rates of adverse maternal health outcomes and significant racial and ethnic disparities in maternal health outcomes; and(B)promotes technology that address racial and ethnic disparities in maternal health outcomes.(d)Technical assistanceThe Secretary shall provide technical assistance to an eligible entity on the development, use, evaluation, and post-grant sustainability of digital tools for purposes of promoting equity in maternal health outcomes.(e)Reporting(1)By eligible entitiesAn eligible entity that receives a grant under subsection (a) shall submit to the Secretary a report, at such time, in such manner, and containing such information as the Secretary may require.(2)By the SecretaryNot later than 4 years after the date of the enactment of this Act, the Secretary shall submit to Congress a report that—(A)evaluates the effectiveness of grants awarded under this section in improving maternal health outcomes for minority women;(B)makes recommendations for future grant programs that promote the use of technology to improve maternal health outcomes for minority women; and(C)makes recommendations that address—(i)privacy and security safeguards that should implemented in the use of technology in maternal health care;(ii)reimbursement rates for maternal telehealth services;(iii)the use of digital tools to analyze large data sets for the purposes of identifying potential pregnancy-related complications as early as possible;(iv)barriers that prevent maternal health care providers from providing telehealth services across States and recommendations from the Centers for Medicare and Medicaid Services for addressing such barriers in State Medicaid programs;(v)the use of consumer digital tool such as mobile phone applications, patient portals, and wearable technologies to improve maternal health outcomes;(vi)barriers that prevent consumers from accessing telehealth services or other digital technologies to improve maternal health outcomes, including a lack of access to reliable, high-speed internet or lack of access to electronic devices needed to use such services and technologies; and(vii)any other related issues as determined by the Secretary.(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $6,000,000 for each of fiscal years 2021 through 2025.(g)Eligible entity definedIn this section, the term eligible entity is an entity that is described in section 51a.3(a) of title 42, Code of Federal Regulations, including domestic faith-based and community-based organizations.5.Report on the use of technology to reduce maternal mortality and severe maternal morbidity and to close racial and ethnic disparities in outcomes(a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of Health and Human Services shall seek to enter an agreement with the National Academies of Sciences, Engineering, and Medicine (referred to in this Act as the National Academies) under which the National Academies shall conduct a study on the use of technology to reduce preventable maternal mortality and severe maternal morbidity, and close racial and ethnic disparities in maternal health outcomes in the United States. The study shall assess current and future uses of artificial intelligence in maternity care, including issues such as—(1)the extent to which artificial intelligence technologies are currently being used in maternal health care;(2)the extent to which artificial intelligence technologies have exacerbated racial or ethnic biases in maternal health care;(3)recommendations for reducing racial or ethnic biases in artificial intelligence technologies used in maternal health care;(4)recommendations for potential applications of artificial intelligence technologies that could improve maternal health outcomes, particularly for minority women; and(5)recommendations for privacy and security safeguards that should implemented in the development of artificial intelligence technologies in maternal health care.(b)ReportAs a condition of any agreement under subsection (a), the Administrator shall require that the National Academies transmit to Congress a report on the results of the study under subsection (a) not later than 24 months after the date of enactment of this Act.6.DefinitionsIn this section:(1)Maternal mortalityThe term maternal mortality means a death occurring during or within a 1-year period after pregnancy caused by pregnancy or childbirth complications.(2)Severe maternal mortalityThe term severe maternal morbidity means an unexpected outcome caused by labor and delivery of a woman that results in significant short-term or long-term consequences to the health of the woman.